TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 19, 2013



                                     NO. 03-12-00764-CV


                                     John Rady, Appellant

                                                v.

   BAC Home Loans Servicing, LP; and Mortgage Electronic Registrations System, Inc.,
                                     Appellees




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to pay for or make arrangements to

pay for the clerk’s and reporter’s records or respond to this Court’s notice, and, accordingly, has

failed to prosecute the appeal:   IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.